NUMBER 13-13-00107-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ESTEBAN DOLORES JIMENEZ RACERO,                                          Appellant,

                                          v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 389th District Court
                         of Hidalgo County, Texas.


                         MEMORANDUM OPINION

          Before Justices Rodriguez, Benavides, and Longoria
              Memorandum Opinion by Justice Rodriguez
      Appellant Esteban Dolores Jimenez Racero was charged with possession of

marihuana in a usable amount, more than fifty pounds but less than 2,000 pounds, a

second-degree felony. See TEX. HEALTH & SAFETY CODE ANN. § 481.121(b)(5) (West

2010). After the trial court denied his pre-trial motion to suppress, Racero entered an
open plea of guilty, with no agreement as to punishment. The trial court placed Racero

on deferred adjudication community supervision for five years and assessed a $5,000

fine. By one issue, Racero contends that the trial court erred in denying his motion to

suppress evidence because the search of his tractor-trailer was an unreasonable search

and seizure in violation of the United States and Texas Constitutions. We affirm.

                                      I. BACKGROUND

       At the hearing on Racero’s motion to suppress evidence, Ricardo Huerta, lead

investigating officer and agent with the Criminal Investigations Division of the Texas

Department of Public Safety, testified that on August 30, 2011 at about 10:30 a.m., a

border patrol agent reported activity at a warehouse in Edinburg, Texas. According to

Agent Huerta, the agent informed him that he had observed several individuals on the

loading dock. This information was significant to Agent Huerta because, as he testified,

“[t]his particular warehouse, in the past, at least nine times—and I made sure I was clear

on—nine times out of that warehouse, we have encountered narcotics, large amounts of

narcotics being smuggled out of that warehouse.” Agent Huerta testified that the facility

is not in constant operation; instead, the warehouse operates “[w]hen there’s drugs,”

when they are waiting to make a “drug offload.”

       After receiving the information about the reported activity at the warehouse, Agent

Huerta set up surveillance and watched the premises for two days. During the first day,

Agent Huerta and at least three other agents observed pallets and cardboard bins being

unloaded from a vehicle. The next day, one of the agents observed three vehicles drive

into the facility before sunrise. The drivers turned their vehicles’ lights off before entering


                                              2
the warehouse.        Agent Huerta testified that this occurrence “was a little bit more

suspicious.” Later that morning, two men, identified as co-defendants in this case,

arrived in a vehicle. They took a forklift from an adjacent warehouse to the loading dock.

Later the agents observed Racero’s tractor-trailer backed up to the dock. Agent Huerta

agreed on cross-examination that this was the first time he had seen Racero and his

vehicle.     According to Agent Huerta, that morning they also observed the two

co-defendants loading several cardboard boxes—four bins—into Racero’s tractor-trailer.

Agent Huerta agreed that the boxes appeared to be those he had seen on the loading

dock the day before. After the tractor-trailer was loaded, Racero got back in his vehicle

and departed. The two co-defendants left in their vehicle.

        Trooper Orlando Olivarez, a Highway Patrol officer, also testified for the State.

According to Olivarez, Agent Danny Martinez with the Narcotics-Criminal Investigations

Division contacted him, advised him that they were in the process of an investigation, and

requested that he make a stop on a tractor-trailer. Because he knew that Agent Martinez

worked in the narcotics division, Trooper Olivarez understood that he was making the

stop for an investigation of narcotics or criminal activity. Trooper Olivarez testified that

he stopped Racero’s vehicle because it was the “topic of an investigation.”1 According to

Trooper Olivarez, Racero appeared nervous when he started interviewing him; he was

not making sense and was talking to himself during the interview. The narcotics agents

arrived to take over the investigation, and Trooper Olivarez and the agents obtained


        1
           Trooper Olivarez also testified that he stopped Racero’s tractor-trailer because the driver,
Racero, committed the traffic offense of following too close. At the suppression hearing, the State
conceded “that the stop for following too closely was bad.” The State does not urge following too close as
a basis for the stop on appeal, and we need not address it further. See TEX. R. APP. P. 47.1.
                                                    3
Racero’s verbal consent to search his vehicle. The agents discovered approximately

750 pounds of marijuana concealed under watermelons in the trailer. Trooper Olivarez

testified that he then placed Racero under arrest.

      After the close of evidence and argument by counsel, the trial court denied

Racero's motion to suppress evidence. Racero challenges the trial court’s denial of his

motion to suppress by ordinary appeal from the trial court’s written order that deferred

adjudication of guilt and imposed community supervision. See TEX. CODE CRIM. PROC.

ANN. art. 44.01(j) (West Supp. 2011); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex.

Crim. App. 1999).

                     II. STANDARD OF REVIEW AND APPLICABLE LAW

      We review the trial court’s denial of a defendant’s motion to suppress under a

bifurcated standard of review. St. George v. State, 237 S.W.3d 720, 725 (Tex. Crim.

App. 2007). The trial judge is the sole trier of fact and judge of the credibility of the

witnesses and the weight to be given their testimony. Wiede v. State, 214 S.W.3d 17,

24–25 (Tex. Crim. App. 2007).       We give almost total deference to a trial court's

determination of historic facts and mixed questions of law and fact that rely upon the

credibility of a witness, but apply a de novo standard of review to pure questions of law

and mixed questions that do not depend on credibility. Martinez v. State, 348 S.W.3d
919, 922–23 (Tex. Crim. App. 2011). We must uphold the trial court's ruling if it is

reasonably supported by the record and is correct under any theory of law applicable to

the case. State v. Stevens, 235 S.W.3d 736, 740 (Tex. Crim. App. 2007). When the

trial court does not enter findings of fact, we assume the court made implicit findings of


                                            4
fact supporting its ruling as long as those findings are supported by the record. State v.

Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000) (en banc).

               Under the Fourth Amendment, a warrantless detention of the person
       that amounts to less than a full-blown custodial arrest must be justified by a
       reasonable suspicion. A police officer has reasonable suspicion to detain
       if he has specific, articulable facts that, combined with rational inferences
       from those facts, would lead him reasonably to conclude that the person
       detained is, has been, or soon will be engaged in criminal activity. This
       standard is an objective one that disregards the actual subjective intent of
       the arresting officer and looks, instead, to whether there was an objectively
       justifiable basis for the detention. It also looks to the totality of the
       circumstances . . . . [T]he detaining officer need not be personally aware of
       every fact that objectively supports a reasonable suspicion to detain; rather,
       "the cumulative information known to the cooperating officers at the time of
       the stop is to be considered in determining whether reasonable suspicion
       exists.

Derichsweiler v. State, 348 S.W.3d 906, 914–15 (Tex. Crim. App. 2011) (internal citations

and quotations omitted). In short, this is an objective standard, referred to as “the

‘collective knowledge’ doctrine, in which several officers are cooperating and their

cumulative information may be considered in assessing reasonable suspicion or probable

cause.”    State v. Duran, 396 S.W.3d 563, 569 (Tex. Crim. App. 2013) (citing

Derichsweiler, 348 S.W.3d at 914–15). This doctrine considers whether the totality of

the circumstances provide an objective justifiable basis for the stop. See Derichsweiler,

348 S.W.3d 914–15.

                                      III. DISCUSSION

       By a single issue on appeal, Racero challenges the validity of the stop and

detention of his tractor-trailer.   Racero argues that the warrantless stop was illegal

because there was no reasonable suspicion that he engaged in criminal activity. He

contends that the State’s reasoning that the evidence rises to the constitutional level of

                                             5
reasonable suspicion is flawed because: (1) the State’s evidence was not credible and

was not sufficient to establish reasonable suspicion; (2) the State failed to link Racero to

any criminal activity; and (3) assuming that the investigative detention was illegal,

Racero’s consent was not voluntary. The State argues that the traffic stop was justified

“on reasonable suspicion of criminal conduct based on the observations made of activity

at the warehouse at which the trailer was loaded and the knowledge of the officers as to

the use to which that particular facility had been and was put.” We agree with the State.

        In this case, the unchallenged and uncontradicted testimony at the suppression

hearing established that agents observed activity at the facility, specifically the unloading

of pallets and cardboard bins at a warehouse in the facility. On the second day of the

observed activity, agents saw three vehicles drive into the facility at 6:30 a.m. and turn

their lights off before entering the warehouse. Later that same day, Racero arrived with

his tractor-trailer. Men loaded Racero’s tractor-trailer, and Racero departed from the

warehouse at the facility. Agents had encountered large amounts of narcotics being

smuggled out of that particular warehouse on at least nine prior occasions. The facility

was not operated continuously; it was used only during drug transport operations. An

agent advised a trooper that they were in the process of an investigation and asked him to

stop a tractor-trailer. The trooper knew that the agent worked in the narcotics division

and that he was making the stop for an investigation of narcotics or criminal activity. He

knew that Racero’s vehicle was the “topic of an investigation.”

       Viewing the evidence supported by the record in the light most favorable to the trial

court’s denial of Racero’s motion, implying all findings necessary to support the ruling,


                                             6
and considering the several cooperating officers and their cumulative information, see

Duran, 396 S.W.3d at 569 (citing Derichsweiler, 348 S.W.3d at 914–15); Stevens, 235
S.W.3d at 740; Ross, 32 S.W.3d at 855, we conclude that the totality of the circumstances

provided an objective justifiable basis for the stop.        See Derichsweiler, 348 S.W.3d
914–15. Accordingly, in this challenge to the trial court’s denial of Racero’s motion to

suppress, giving almost total deference to a trial court's determination of historic facts and

mixed questions of law and fact that rely upon the credibility of a witness, but applying a

de novo standard of review to pure questions of law and mixed questions that do not

depend on credibility, we uphold the trial court's ruling because it is reasonably supported

by the record and is correct under the “collective knowledge” doctrine. See Martinez,
348 S.W.3d at 922–23; Stevens, 235 S.W.3d at 740. We overrule Racero’s sole issue.2

                                       IV. CONCLUSION

       We affirm the judgment of the trial court.



                                                                   NELDA V. RODRIGUEZ
                                                                   Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 5th
day of September, 2013.




       2
         Having concluded that the stop was valid, we need not reach Racero’s arguments regarding
consent as they are not dispositive of this appeal. See id. at R. 47.1.
                                               7